Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 1) --system for securing a panel which possesses a rail within a frame as well as a mount comprising a surface anchoring element having at least one mount hole therethrough and a panel anchoring element having at least one panel anchoring hole therethrough--, (claim1); 2) “when at least a portion of the panel anchoring element is fitted over the mount . . . said panel anchoring hole in the panel anchoring element is substantially aligned with the at least one mount hole in the mount”, (claim 2); 3) “the distance between the panel anchoring element and the mount is adjustable”, (claim 3); 4) “the panel anchoring element can be secured to a panel, and secured to a rail, and the rail secured to said frame with a single mechanical fastener”, (claims 5 and 7); the 5) --system for securing a panel which possesses a rail within a frame as well as a mount comprising a surface anchoring element having at least one mount hole therethrough--, (claim 12); 6) “the distance between the rail and the second member is adjustable”, (claim 13) and 7) “the distance between the rail and the second member is adjustable”, (claim 16), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification appears to lack antecedent basis for “panel anchoring element”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12, 13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not appear clear and complete as to any system for securing a panel which possesses a rail within a frame as well as a mount comprising a surface anchoring element having at least one mount hole therethrough and a panel anchoring element having at least one panel anchoring hole therethrough, (claims 1-9).
The specification does not appear clear and complete as to any system for securing a panel which possesses a rail within a frame as well as a mount comprising a surface anchoring element having at least one mount hole therethrough, (claim 12).
The specification does not appear clear and complete as to “when at least a portion of the panel anchoring element is fitted over the mount . . . said panel anchoring hole in the panel anchoring element is substantially aligned with the at least one mount hole in the mount”, (claim 2). 
The specification does not appear clear and complete as to “the distance between the panel anchoring element and the mount is adjustable”, (claim 3).
The specification does not appear clear and complete as to “when at least a portion of the panel anchoring element is substantially aligned with at least one rail element hole in the rail, a mechanical fastener is insertable through the at least one panel anchoring hole and the at least one rail element hole to secure the panel anchoring element to the rail”, (claim 4).
The specification does not appear clear and complete as to “the panel anchoring element and the rail can be securely fastened together and to the frame with a single mechanical fastener”, (claim 5).
The specification does not appear clear and complete as to “at least one of the plurality of holes in the base of the frame is substantially aligned with at least one mount hole, a mechanical fastener is insertable through the at least one hole of the base of the frame to secure the frame to the mount”, (claim 6).
The specification does not appear clear and complete as to “the panel anchoring element can be secured to a panel, and secured to a rail, and the rail secured to said frame with a single mechanical fastener”, (claim 7).
The specification does not appear clear and complete as to “at least one frame element intersecting with a second frame element; wherein the second frame element contains at least one frame hole in the base; and wherein the at least one hole in the base is aligned with at least one rail hole, wherein the second frame element can therefore slide on the first frame element via the rail.”, (claim 8) particularly, with “a mount for said frame”.
The specification does not appear clear and complete as to “the distance between the rail and the second member is adjustable”, (claim 13).
The specification does not appear clear and complete as to “the distance between the rail and the second member is adjustable”, (claim 16).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 13, it is not clear as to what “a second member” refers? Would “a second member” recited within line 13 of claim 1 be the same as or different from “a second member” presented within line 9 of claim 1?
The language of claims 1-9 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “system for securing a panel having a top surface . . . comprising: 	a frame . . . a rail element . . . [that] fits slideably within the opposing grooves . . . and a mount for said frame, comprising a surface anchoring element having at least one mount hole therethrough and is securable to a surface” as is set forth within the language of claim 1. The specification is not clear and complete as to any system for securing a panel which possesses a rail within a frame as well as a mount comprising a surface anchoring element having at least one mount hole therethrough and a panel anchoring element having at least one panel anchoring hole therethrough. The metes and bounds of the language of claims 1-9 cannot be ascertained.
The language of claim 2 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “when at least a portion of the panel anchoring element is fitted over the mount . . . said panel anchoring hole in the panel anchoring element is substantially aligned with the at least one mount hole in the mount.” The specification does not appear clear and complete as to “when at least a portion of the panel anchoring element is fitted over the mount . . . said panel anchoring hole in the panel anchoring element is substantially aligned with the at least one mount hole in the mount.”
The language of claim 3 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a distance between the panel anchoring element and the mount is adjustable.” The specification does not appear clear and complete as to “[the] distance between the panel anchoring element and the mount is adjustable.”
The language of claim 4 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “when at least a portion of the panel anchoring element is substantially aligned with at least one rail element hole in the rail element, a mechanical fastener is insertable through the at least one panel anchoring hole and the at least one rail element hole to secure the panel anchoring element to the rail element.” The specification does not appear clear and complete as to “when at least a portion of the panel anchoring element is substantially aligned with at least one rail element hole in the rail element, a mechanical fastener is insertable through the at least one panel anchoring hole and the at least one rail element hole to secure the panel anchoring element to the rail element.”
The language of claim 5 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the panel anchoring element and the rail element can be securely fastened together and to the frame with a single mechanical fastener.” The specification does not appear clear and complete as to “the panel anchoring element and the rail element can be securely fastened together and to the frame with a single mechanical fastener.”
The language of claim 6 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the at least one hole passing therethrough in the base of the frame is substantially aligned with at least one mount hole, a mechanical fastener is insertable through the at least one hole passing therethrough in the base of the frame to secure the frame to the mount.” The specification does not appear clear and complete as to “the at least one hole passing therethrough in the base of the frame is substantially aligned with at least one mount hole, a mechanical fastener is insertable through the at least one hole passing therethrough in the base of the frame to secure the frame to the mount.”
The language of claim 7 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the panel anchoring element can be secured to the panel and secured to a rail and the rail secured to said frame with a single mechanical fastener.” The specification does not appear clear and complete as to “the panel anchoring element can be secured to the panel and secured to a rail and the rail secured to said frame with a single mechanical fastener.”
The language of claim 8 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “at least a first frame element intersecting with a second frame element; wherein the second frame element contains at least one frame hole in the base; and wherein the at least one frame hole hole in the base is aligned with at least one rail hole, wherein the second frame element can therefore slide on the first frame element via the rail.” The specification does not appear clear and complete as to “at least a first frame element intersecting with a second frame element; wherein the second frame element contains at least one frame hole in the base; and wherein the at least one frame hole in the base is aligned with at least one rail hole, wherein the second frame element can therefore slide on the first frame element via the rail.” particularly, with “a mount for said frame”.
The language of claim 10 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “when at least a portion of the first member is fitted over the top surface of the panel and at least a portion of the second member is fitted over the bottom surface of the panel, such that the at least one first member hole in the first member is substantially aligned with the at least one second member hole in the second member, and each of the first member hole and the second member hole are aligned with the at least one rail element hole” as recited within lines 16-21 of claim 10. The recitation of “when” in line 16 together with “such that” in line 18 and “and” in line 20 presents a statement with no resolution. Perhaps, claim 10 should be amended to delete “when” in line 16 or delete “such that” in line 18. 
The language of claim 12 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a mount comprising a surface anchoring element having at least one mount hole therethrough and being securable to a surface; wherein said mount is connected to said frame.” The specification does not appear clear and complete as to any system for securing a panel which possesses a rail within a frame as well as a mount comprising a surface anchoring element having at least one mount hole therethrough with the mount connected to the frame.
The language of claim 13 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a distance between the rail element and the second member is adjustable.” The specification does not appear clear and complete as to “the distance between the rail element and the second member is adjustable.” (claim 13).
The language of claim 14 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the first and second members contain at least a second hole” as recited within lines 1-2 of claim 14. It is not clear as to the relationship between the “at least a second hole” and either of the “at least one first member hole in the first member” and the “at least one second member hole in the second member.” The metes and bounds of the language of claim 14 cannot be ascertained.
The language of claim 16 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “a distance between the second member and the rail element is adjustable.” The specification does not appear clear and complete as to “the distance between the second member and the rail element is adjustable.” 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 11, 14, 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,015,627.      Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10, 11, 14, 15 and 17 are generic to all that is recited within claims 1-5 of U.S. Patent No. 11,015,627. In other words, claims 1-5 of U.S. Patent No. 11,015,627 fully encompass the subject matter of claims 10, 11, 14, 15 and 17 and therefore anticipate claims 10, 11, 14, 15 and 17. Since claims 10, 11, 14, 15 and 17 are anticipated by claims 1-5 of the patent, they are not patentably distinct from claims 1-5 of U.S. Patent No. 11,015,627. Thus, the invention of claims 1-5 of the patent is in effect a “species” of the “generic” invention of claims 10, 11, 14, 15 and 17. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 10, 11, 14, 15 and 17 are fully anticipated, (fully encompassed), by claims 1-5 of the patent, claims 10, 11, 14, 15 and 17 are not patentably distinct from claims 1-5 of U.S. Patent No. 11,015,627, regardless of any additional subject matter present in claims 1-5.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                        /MICHAEL SAFAVI/
                                                                        Primary Examiner, Art Unit 3631

M. Safavi
September 06, 2022